                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 AMALIE MEADOWS,                                 )
                                                 )
        Plaintiff,                               )
                                                 )       No. 3:20-cv-00355
 v.                                              )
                                                 )       JUDGE RICHARDSON
 FREDERICK DOUGLASS, II                          )
 also known as                                   )
 FREDERICK WILLIAM DOUGLASS,                     )
                                                 )
        Defendant.                               )

                         MEMORANDUM OPINION AND ORDER

       Defendant Frederick Douglass, II, a pro se Tennessee resident, filed a “Notice of Removal

of Action Under Diversity Jurisdiction.” (Doc. No. 1). He also filed an application to proceed in

this Court without prepaying fees and costs. (Doc. No. 2). As discussed herein, this action will be

remanded to the Davidson County General Sessions Court.

                                    I.      BACKGROUND

       Plaintiff Amalie Meadows filed an unlawful detainer suit against Defendant in the General

Sessions Court of Davidson County, Tennessee, with the case number 20Gt2527. (Doc. No. 1,

Attach. 1 at 2). Attached to Defendant’s removal petition is a Summons in a Detainer Action. (Id.

at 1-3). The following background is taken from the Summons. Defendant rented property located

at 300 Kate Street, Apartment #D-08, Madison, Tennessee 37115 from Amalie Meadows. (Id. at

2). According to the Summons, Defendant owed $2,134.88 in unpaid rent and other charges as of

March 17, 2020. (Id.) Plaintiff requests possession of the property and a judgment for unpaid rent

“and other charges accruing through the date of judgment[,] the cost of physical damages, if any,

reasonable attorney fees, court costs and judgment interest.” (Id.) Plaintiff reserved her rights to

                                                 1

      Case 3:20-cv-00355 Document 4 Filed 05/11/20 Page 1 of 5 PageID #: 12
recovery of physical and monetary damages as allowed by contract and law. (Id. at 3).

        Defendant seeks to remove the eviction proceeding to this Court. (Doc. No. 1). He alleges

that there is complete diversity between the parties and that the amount in controversy exceeds

$75,000. (Id. at 2). He further alleges that the proceedings violate the Fair Housing Act. (Id. at 2-

3).

                                        II.    ANALYSIS

        Under 28 U.S.C. § 1441(a), a defendant may generally remove “any civil action brought

in a State court” if a federal court has original jurisdiction over the action. “‘Federal courts are

courts of limited jurisdiction,’” Home Depot U.S.A., Inc. v. Jackson, __ U.S. __, 139 S. Ct. 1743,

1746 (2019) (quoting Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994)), with subject-

matter jurisdiction “over two general types of cases: cases that ‘arise[e] under’ federal law, [28

U.S.C.] § 1331, and cases in which the amount in controversy exceeds $75,000 and there is

diversity of citizenship among the parties, [28 U.S.C.] § 1332(a).” Id. These grants of jurisdiction

“are known as ‘federal-question jurisdiction’ and ‘diversity jurisdiction,’ respectively.” Id. After

a case has been removed from state court, a district court must remand “[i]f at any time before

final judgment it appears that the district court lacks subject matter jurisdiction.” 28 U.S.C. §

1447(c).

        It is the removing party’s burden to show that the district court has jurisdiction in a case,

and all doubts are resolved in favor of remand. See Smith v. Nationwide Prop. & Cas. Ins. Co.,

505 F.3d 401, 404 (6th Cir. 2007) (citations omitted). Here, as explained below, Defendant has not

met his burden of demonstrating that this Court has either federal-question or diversity jurisdiction

in this case.




                                                  2

      Case 3:20-cv-00355 Document 4 Filed 05/11/20 Page 2 of 5 PageID #: 13
A.      FEDERAL-QUESTION JURISDICTION

       The Court’s “review of whether federal-question jurisdiction exists is governed by the

well-pleaded complaint rule, which provides that jurisdiction exists only when a federal question

is presented on the face of the plaintiff’s complaint.” Kitzmann v. Local 619-M Graphic

Commuc’ns Conference of Int’l Bd. of Teamsters, 415 F. App’x 714, 716 (6th Cir. 2011) (citing

Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987)). Here, the Summons attached to

Defendants’ removal petition does not invoke federal law; it seeks only eviction, unpaid rent, and

related restitution. The face of this pleading, therefore, does not support federal-question

jurisdiction. See Gang Chen v. Rice, No. 1:19-cv-00308, 2019 WL 6332163, at *1 (E.D. Tenn.

Nov. 5, 2019) (quoting 28 U.S.C. § 1331) (“A detainer action is not a ‘civil action arising under

the Constitution, laws, or treaties of the United States.’”), report and recommendation adopted,

2019 WL 6329338 (Nov. 26, 2019); Banyan Living LLC v. Wright, No. 5:18CV1584, 2018 WL

3819107, at *1 (N.D. Ohio Aug. 9, 2018) (“The Complaint for Forcible Entry & Detainer and

Money Damages filed against Defendant in state court, seeking eviction and back rent, arises

solely under state law and does not assert any cause of action arising under federal law.”).

       To the extent that Defendant seeks to establish federal-question jurisdiction based on his

citations to federal authority in the removal petition, he cannot do so. “[I]t is well settled that

federal counterclaims and defenses are ‘inadequate to confer federal jurisdiction.’” Chase

Manhattan Mortg. Corp. v. Smith, 507 F.3d 910, 914-15 (6th Cir. 2007) (quoting Merrell Dow

Pharm. Inc. v. Thompson, 478 U.S. 804, 808 (1986) and citing Holmes Grp., Inc. v. Vornado Air

Circulation Sys., Inc., 535 U.S. 826, 831 (2002)). Accordingly, Defendant has not established

federal-question jurisdiction.




                                                 3

     Case 3:20-cv-00355 Document 4 Filed 05/11/20 Page 3 of 5 PageID #: 14
B.      DIVERSITY JURISDICTION

        Defendant also has not established that the Court has diversity jurisdiction. As stated above,

this grant of jurisdiction requires “diversity of citizenship among the parties” and an amount in

controversy that exceeds $75,000. Home Depot, 139 S. Ct. at 1746 (citing 28 U.S.C. § 1332(a)).

Even assuming diversity of citizenship in this case,1 the amount in controversy does not support

exercising jurisdiction on this basis.

        For diversity jurisdiction to exist, the amount in controversy must exceed “$75,000,

exclusive of interest and costs.” 28 U.S.C. § 1332(a). To satisfy this requirement, Defendant need

only “show that it is ‘more likely than not’ that Plaintiff’s claims’ exceed $75,000.” Halsey v.

AGCO Corp., 755 F. App’x 524, 527 (6th Cir. 2018) (quoting Rogers v. Wal-Mart Stores, Inc.,

230 F.3d 868, 871 (6th Cir. 2000)). Here, however, the Summons reflects that Plaintiff seeks

$2,134.88 in unpaid rent as of March 17, 2020. (Doc. No. 1, Attach. 1 at 2). Thus, even considering

Plaintiff’s request for an unspecified monetary judgment to cover “other charges accruing through

the date of judgment” and the cost of any physical damages, reasonable attorney fees, court costs,

and judgment interest (Doc. No. 1, Attach. 1 at 2), it is clear that this case does not approach the

$75,000 amount-in-controversy requirement.

                                         III.     CONCLUSION

        For these reasons, the Court concludes that Defendant has failed to establish that this Court

has subject matter jurisdiction over the claims in this case. Accordingly, Defendant’s “Notice of




        1
           The Court notes, however, that diversity of citizenship not clear at this point. Defendant appears
to be a citizen of Tennessee, and he asserts that Plaintiff “is a citizen of the State of Nevada with its [sic]
nerve Center based in the State of Texas.” (Doc. No. 1 at 2). Nonetheless, because Defendant does not
satisfy the amount-in-controversy requirement, it is unnecessary to resolve this issue.


                                                      4

      Case 3:20-cv-00355 Document 4 Filed 05/11/20 Page 4 of 5 PageID #: 15
Removal of Action Under Diversity Jurisdiction” (Doc. No. 1) is DISMISSED, and his application

to proceed in this Court without prepaying fees and costs (Doc. No. 2) is DENIED AS MOOT.

       This action is REMANDED to the Davidson County General Sessions Court.

       IT IS SO ORDERED.


                                           ____________________________________
                                           ELI RICHARDSON
                                           UNITED STATES DISTRICT JUDGE




                                              5

     Case 3:20-cv-00355 Document 4 Filed 05/11/20 Page 5 of 5 PageID #: 16
